Exhibit 10.1

 

 

FIFTH AMENDMENT TO LOAN DOCUMENTS

BUILD-A-BEAR WORKSHOP, INC. (“BABWI”), successor by merger to BUILD-A-BEAR
WORKSHOP, LLC, BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC. (“BABWF”),
BUILD-A-BEAR ENTERTAINMENT, LLC (“BABE”), and BUILD-A-BEAR RETAIL MANAGEMENT,
INC. (“BABRM”), and BUILD-A-BEAR WORKSHOP UK HOLDINGS LTD. (“BABWUK”), jointly
and severally (individually and collectively, the "Borrower"), BUILD-A-BEAR
WORKSHOP CANADA, LTD. (“BABWC”) and U.S. BANK NATIONAL ASSOCIATION, formerly
known as FIRSTAR BANK, NATIONAL ASSOCIATION ("Lender"), hereby agree as follows
effective as of June 30, 2006 (the "Effective Date"):

1.

Recitals.

 

1.1

Lender and Build-A-Bear Workshop, LLC entered into a Loan Agreement and related
loan and security documents dated as of March 1, 2000 pursuant to which the
Lender extended a revolving credit facility to the Borrower (the “Loan”);

 

1.2

Lender, Build-A-Bear Workshop, LLC and Build-A-Bear Workshop, Inc. entered into
an assumption and amendment agreement dated as of April 3, 2000, whereby
Build-A-Bear Workshop, Inc. assumed all of the obligations of its predecessor in
interest, Build-A-Bear Workshop, LLC;

 

1.3

Lender and Borrower amended the terms of the Loan by the First Amended and
Restated Loan Agreement and related loan and security documents dated as of June
1, 2001 (the “First Loan Agreement”);

 

1.4

Lender and Borrower amended and restated the First Loan Agreement by the Second
Amended and Restated Loan Agreement dated as of February 13, 2002 (the “Second
Loan Agreement”) and Borrower delivered to Lender in connection therewith the
First Amended and Restated Revolving Credit Note and the First Amended and
Restated Security Agreement;

 

1.5

Lender and Borrower amended the Second Loan Agreement and related Loan Documents
pursuant to the First Amendment to Loan Documents effective as of May 30, 2003
to add additional borrowers to the Loan Documents, to revise certain financial
covenants in the Loan Documents, and to add BABWC as a guarantor of the
obligations under the Loan Documents.

 

1.6

Lender and Borrower amended the Loan Documents pursuant to the Second Amendment
to Loan Documents effective as of December 31, 2003 to add an additional
borrower.

 

1.7

Lender and Borrower amended the Loan Documents pursuant to the Third Amendment
to Loan Documents effective as of May 31, 2004.

 

1.8

Lender and Borrower amended the Loan Documents pursuant to the Fourth Amendment
to Loan Documents to change the name of BABWC.

 

 


--------------------------------------------------------------------------------



 

 

 

1.9

Lender and Borrower amended and restated the Second Loan Agreement by the Third
Amended and Restated Loan Agreement dated as of May 31, 2005 (the “Loan
Agreement”) and Borrower delivered to Lender in connection therewith the Second
Amended and Restated Revolving Credit Note (the “Prior Note”) (the Prior Note
and Loan Agreement, the Guarantee of BABWC, and all other loan and security
documents executed in connection with the Loan from time to time are referred to
herein as the “Loan Documents”).

 

1.10

Lender and Borrower intend to amend the Loan Agreement by this Fifth Amendment
to Loan Documents and to simultaneously amend and restate the Prior Note by a
Third Amended and Restated Revolving Credit Note dated as of the date hereof.

 

1.11

Capitalized terms used herein and not otherwise defined will have the meanings
given such terms in the Loan Agreement.

2.

Amendments.

 

2.1

Shirts Illustrated, LLC has been merged into BABRM and is no longer a Debtor or
Borrower under the Loan Documents.

 

2.2

BABWUK, with the consent of Lender, hereby assumes the duties and obligations of
a Borrower under the Loan Documents and BABWUK hereby becomes a party to each of
the Loan Documents to which any Borrower is a party. For all purposes of the
Loan Documents, BABWUK shall be a “Borrower” or “Debtor”, as applicable. BABWUK
agrees to pay the Note in accordance with its terms and to keep and perform all
of the covenants, obligations and conditions of the Loan Documents.
Notwithstanding the foregoing, each of the representations and warranties, and
affirmative covenants in Sections 4 and 5 of the Loan Agreement, respectively,
shall apply to BABWUK only to the extent each is not specific to the laws of the
United States. In addition, BABWUK shall not be required to comply with Section
5.12 of the Loan Agreement.

 

2.3

Section 2.1.1 of the Loan Agreement is hereby deleted and replaced with the
following:

2.1.1      Total Facility. Lender will make available to Borrower a line of
credit of up to $15,000,000 during the period from January 1 through June 30 of
each calendar year and $30,000,000 during the period from July 1 through
December 31 of each calendar year (each, at the applicable point in time, the
"Total Facility"), subject to the terms and conditions and made upon the
representations and warranties of Borrower set forth in this Agreement. Amounts
outstanding under the line of credit from time to time will be referred to as
the "Revolving Credit Loan". The Revolving Credit Loan will be represented by
the Third Amended and Restated Revolving Credit Note of Borrower dated as of
effective date of the Fifth Amendment to Loan Documents and all amendments,
extensions and

 

- 2 -

 


--------------------------------------------------------------------------------



 

renewals thereto and restatements and replacements thereof (the "Revolving
Credit Note"). The Revolving Credit Loan will bear interest and will be payable
in the manner set forth in the Revolving Credit Note, the terms of which are
incorporated herein by reference.

 

2.4

Section 6.2 of the Loan Agreement is hereby deleted and replaced with the
following:

6.2          Liens. (a) Incur, create, assume, become or be liable in any way,
or suffer to exist any mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever on any of its assets, now or hereafter owned, other than
Permitted Liens; or (b) agree with any other Person not to incur, create,
assume, become or be liable in any way, or suffer to exist any mortgage, pledge,
lien, charge or other encumbrance of any nature whatsoever on any of its assets,
now or hereafter owned, other than Permitted Liens.

 

2.5

Section 6.5 of the Loan Agreement is hereby deleted and replaced with the
following:

6.5          Funded Debt Ratio. Permit the ratio of: (i) Funded Debt of Borrower
and Guarantor to (ii) EBTIDA of Borrower and Guarantor calculated on a rolling
historical 12-month basis, all on a consolidated basis to be greater than 1.50
to 1.00 at any time.

3.

General.

 

3.1

Except as expressly modified herein, the Loan Documents, as amended, are and
remain in full force and effect. Nothing contained herein will be construed as
waiving any Default or Event of Default under the Loan Documents or will affect
or impair any right, power or remedy of Lender under or with respect to the Loan
Documents, as amended, or any agreement or instrument guaranteeing, securing or
otherwise relating to any of the Advances.

 

3.2

Borrower represents and warrants to Lender that: (a) this Amendment and the
documents to be executed by Borrower in connection with this Amendment have been
duly authorized, executed and delivered by Borrower; (b) each has full power and
authority to enter into this Amendment; and (c) this Amendment and the documents
executed by Borrower in connection with this Amendment constitute the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms except as such enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws in effect
from time to time affecting the rights of creditors generally and except as such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in law or in equity).

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

 

3.3

All representations and warranties made by Borrower herein will survive the
execution and delivery of this Amendment.

 

3.4

This Amendment will be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns.

 

3.5

Borrower will pay attorneys’ fees and expenses of Lender incurred in connection
with this Amendment and related documentation. Such fees, expenses may be
charged to Borrower by Lender as a Revolving Advance.

 

3.6

This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio.

 

3.7

A copy of this Amendment may be attached to the Note as an allonge.

 

3.8

This Amendment and the documents and instruments to be executed hereunder
constitute the entire agreement among the parties with respect to the subject
matter hereof and shall not be amended, modified or terminated except by a
writing signed by the party to be charged therewith.

 

3.9

Borrower agrees to execute such other instruments and documents and provide
Lender with such further assurances as Lender may reasonably request to more
fully carry out the intent of this Amendment.

 

3.10

This Amendment may be executed in a number of identical counterparts. If so,
each such counterpart shall collectively constitute one agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

 

3.11

No provision of this Amendment is intended or shall be construed to be for the
benefit of any third party.

Executed as of the Effective Date.

SIGNATURE PAGE FOLLOWS



 

- 4 -

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO LOAN DOCUMENTS

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

Lender

 

 

 

 

 

By: /s/ Charles L. Thomas

 

 

Print Name: Charles L. Thomas

 

 

Title: Vice President

 

 

 

BUILD-A-BEAR WORKSHOP, INC.,

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

BUILD-A-BEAR RETAIL MANAGEMENT, INC.

BUILD-A-BEAR WORKSHOP UK HOLDINGS LTD.

 

 

Borrowers

 

 

 

 

 

By: /s/ Maxine Clark

 

 

Print Name: Maxine Clark

 

 

Title: Chief Executive Officer

 

 

 

 

 

BUILD-A-BEAR ENTERTAINMENT, LLC,

 

 

By: Build-A-Bear Retail Management, Inc.,

Sole Member

Borrower

 

 

 

 

 

By: /s/ Maxine Clark

 

 

Print Name: Maxine Clark

 

 

Title: Chief Executive Officer

 

 

 

 

 

BUILD-A-BEAR WORKSHOP CANADA, LTD.

 

 

Guarantor

 

 

 

 

 

By: /s/ Maxine Clark

 

 

Print Name: Maxine Clark

 

 

Title: Chief Executive Officer

 

 

 

- 5 -

 

 

 